Citation Nr: 1748392	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for an upper respiratory infection.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for status post hysterectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In January 2017, the Veteran and E.M. testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified at a hearing before a Decision Review Officer (DRO) in November 2011.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claims so she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

At the outset, the Veteran's service treatment records appear to be incomplete.  She was hospitalized from February 25, to March 10, 1966 for a viral infection.  While there is a narrative summary of the hospitalization of record, the inpatient clinical records have not been obtained.  Further, the Veteran underwent a separation examination in February 1967.  While the Report of Medical Examination in contained in her service treatment records, the Report of Medical History is not.  These records should be obtained on remand.
 
The Veteran was afforded December 2015 VA examinations to determine the etiology of her claimed service connected disabilities.  The examiners opined that the Veteran's conjunctivitis, asthma, and upper respiratory infection were not related to her service.  In regard to the Veteran's service connection claim for status post hysterectomy, the examiner provided a negative opinion only for aggravation of a condition that existed prior to service; however, the Veteran's hysterectomy did not exist prior to her service.  See December 2015 VA Examination Report.  The Board finds the December 2015 opinions to be inadequate, as each merely relied on the absence of evidence in the Veteran's service treatment records and post-service medical records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the December 2015 VA examiners did not take into account the Veteran's competent and credible statements regarding the lack of medical documentation.  See February 2010 Notice of Disagreement (explaining that she would often forgo going to sick call because "the culture in the Navy at that time was highly discouraged from going to sick bay, especially for women;" and she would receive medical attention "off the books" at the hospital at which she worked); see also January 2017 Hearing Transcript (testifying the Veteran's physician husband, among others, would treat her conditions, and the Veteran would self-medicate as needed).  Further, the Veteran testified to the fact that some of her medical records were destroyed by the doctor's office due to lapse of time.  See January 2017 Hearing Transcript.  The Veteran's testimony is corroborated by the record.  See May 2009 Third Party Correspondence (noting the Veteran's medical records were destroyed in 2003 and 2008).

Therefore, on remand, the Veteran should be afforded new VA examinations, which address the competent and credible statements of the Veteran regarding her symptomatology, both during and after service, as well as her treatment for that symptomatology, both during and after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records, as well as her updated treatment records from Karen Scott, D.O., should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all records (i.e., clinical records, etc.) associated with her hospitalization from February 25, to March 10, 1966; and the Report of Medical History associated with her February 1967 separation examination.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2013, forward.

3.  Make arrangements to obtain the Veteran's treatment records from Karen Scott, D.O., dated from April 2010, forward.

4.  Thereafter, schedule the Veteran for appropriate VA compensation examinations to determine the nature and etiology of her conjunctivitis, asthma, upper respiratory infection, and status post hysterectomy.  The entire claims file, to include a copy of this REMAND must be made available to the examiner(s) in conjunction with the opinion(s).  The examiner(s) must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner(s) should elicit a full history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner(s) must provide an opinion to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's conjunctivitis had its clinical onset during active service or is related to any in-service disease, event, or injury.

* In providing this opinion, the examiner must consider and address the March 1966 service treatment record noting the Veteran's left eye conjunctivitis, as well as the Veteran's competent and credible statements reflecting her history of, and treatment for, conjunctivitis since her separation from service.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current respiratory condition, to include asthma and/or upper respiratory infections, had its clinical onset during active service or is related to any in-service disease, event, or injury.

* In reaching this opinion, the examiner must acknowledge and consider the Veteran's competent and credible statements reflecting her history of, and treatment for, respiratory conditions since her separation from service; the in-service treatment records showing that she was hospitalized for a viral infection from February to March 1966; and the May 23, 2006, treatment record from John Holcomb, M.D., which notes that the Veteran gave a history of bronchitis which she described as being present for approximately 30 years, characterized by a cough lasting several weeks at a time and wheezing, with an impression of probable cough-variant asthma.

(c)  Is it at least as likely as not (50 percent or greater probability) that the gynecological disorder resulting in the Veteran's hysterectomy had its clinical onset during active service or is related to any in-service disease, event, or injury.

* In providing this opinion, the examiner must consider and address the Veteran's competent and credible statements regarding the severity and pain of her in-service periods, as well as why she did not seek medical attention for her symptomatology during service; the service treatment record dated June 25, 1964, showing that the Veteran reported amenorrhea for the past three months with an impression of anovulation with hormone dysfunction; and the October 1980 post-service medical records showing that the Veteran had menorrhagia, hyper-menorrhagia, and a fibroid uterus for which she underwent a hysterectomy.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


